Citation Nr: 1020177	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-07 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for skin disability, 
including eczema, phototoxic dermatitis, sequelae of chemical 
dermatitis with silver exfoliation, and a cyst.

3.  Entitlement to an increased disability rating for 
posttraumatic stress disorder (PTSD), currently rated 30 
percent disabling.

4.  Entitlement to an increased disability rating for 
bilateral hearing loss, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2005 and September 2005 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Notices of disagreement were received 
in June 2006, a statement of the case was issued in December 
2006, and a substantive appeal was received in February 2007.

Although a Board hearing was requested on the Veteran's VA 
Form 9, received by VA in February 2007, he subsequently 
withdrew his request in June 2007.


FINDINGS OF FACT

1.  The Veteran's hypertension was not manifested during 
active duty service, or for many years thereafter, nor is his 
hypertension otherwise etiologically related to such service.

2.  The Veteran's skin disability, including eczema, 
phototoxic dermatitis, sequelae of chemical dermatitis with 
silver exfoliation, and a cyst was not manifested during 
active duty service, or for many years thereafter, nor is it 
otherwise etiologically related to such service.

3.  The Veteran's service-connected PTSD is productive of 
severe symptoms, and results in a disability picture 
generally characterized by occupational and social impairment 
with reduced reliability and productivity, due to such 
symptoms as: restricted range of affect, some obsessive or 
ritualistic behavior, problematic impulse control, sleep 
impairment, impairment of recall and short term memory, 
impairment of abstract thinking, impairment of judgment, 
impairment of thinking, impairment of mood, avoidance 
symptoms, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  The Veteran's service-connected PTSD is not 
manifested by occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 

4.  Bilateral hearing loss is manifested by no more than 
Level I hearing impairment in the right ear and no more than 
Level I hearing impairment in the left ear. 


CONCLUSIONS OF LAW

1.  The Veteran's claimed hypertension was neither incurred 
in nor aggravated by active duty service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

2.  The Veteran's claimed skin disability, including eczema, 
phototoxic dermatitis, sequelae of chemical dermatitis with 
silver exfoliation, and a cyst was neither incurred in nor 
aggravated by active military service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for entitlement to a disability rating of 50 
percent (but no higher) for the Veteran's service-connected 
PTSD have been met for the period under appeal.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2009). 

4.  The criteria for a compensable disability rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in September 2004.  This notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  The Board notes that 
the RO has not provided the appellant with additional 
information regarding disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, the Board finds that any defects with respect to the 
Veteran's service connection claims and VCAA notice regarding 
disability ratings and effective dates were not prejudicial, 
since the Board concludes below that the preponderance of the 
evidence is against entitlement to service connection; 
therefore, any questions as to the appropriate disability 
ratings and effective dates to be assigned are rendered moot.  
The RO provided the appellant additional information 
regarding disability ratings for hearing loss and PTSD in the 
December 2006 statement of the case.  His claim was 
readjudicated in July 2009 via a supplemental statement of 
the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, VA treatment records, 
and private treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded medical examinations in connection 
with this appeal in April 2005, May 2005, and March 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination reports are thorough and contain sufficient 
information to decide the issues on appeal.  Thus, the Board 
finds that further examination is not necessary.

The Board acknowledges that no VA examination report is of 
record with an etiology opinion specifically addressing the 
Veteran's hypertension or skin disability (including eczema, 
phototoxic dermatitis, sequelae of chemical dermatitis with 
silver exfoliation, and a cyst).  However, an additional VA 
medical examination is not warranted in this case.  In regard 
to service connection claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 
 
Simply stated, the standards of McLendon are not met in this 
case, as the evidence of record fails to indicate that 
hypertension or skin disability (including eczema, phototoxic 
dermatitis, sequelae of chemical dermatitis with silver 
exfoliation, and a cyst) had its onset in service or is 
otherwise related thereto.  The Veteran is now diagnosed with 
hypertension and skin disability, but the evidence contains 
no suggestion that either disability was diagnosed during 
service or for many years following service.  Therefore, the 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the service 
connection claims, and no further action is necessary.  See 
generally 38 C.F.R. 
§ 3.159(c)(4).

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issues on appeal and the 
appellant is not prejudiced by a decision on the claims at 
this time.

Service Connection

The Veteran is seeking entitlement to service connection for 
hypertension and skin disabilities (including eczema, 
phototoxic dermatitis, sequelae of chemical dermatitis with 
silver exfoliation, and a cyst).

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular disease, including hypertension, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he is entitled to service connection 
for hypertension and skin disabilities (including eczema, 
phototoxic dermatitis, sequelae of chemical dermatitis with 
silver exfoliation, and a cyst) as a result of exposure to 
Agent Orange while serving in Vietnam.  VA law and 
regulations provide that if a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309(e).  A veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  

In the present case, the Veteran's service personnel records 
reflect that he served in the Republic of Vietnam from June 
1971 to March 1972.  Exposure to Agent Orange is therefore 
presumed.  See id.  However, presumptive service connection 
is not warranted for hypertension or skin disabilities 
(including eczema, phototoxic dermatitis, sequelae of 
chemical dermatitis with silver exfoliation, and a cyst) as 
these types of disabilities are not included in the list of 
diseases found in 38 C.F.R. § 3.309(e) which qualifies for 
presumptive service connection.  See also 38 U.S.C.A. § 
1116(a); 38 C.F.R. § 3.307(a)(6).  The Board's inquiry, 
however, does not end here.  The United States Court of 
Appeals for the Federal Circuit has held that when a veteran 
is found not to be entitled to a regulatory presumption of 
service connection for a given disability the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other 
words, the Board must not only determine whether the Veteran 
has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e), but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. 
§ 3.303(d).

During the Veteran's service entrance examination in June 
1970, he expressly denied skin diseases, tumors, growths, 
cysts, cancer, pain or pressure in his chest, palpitation or 
pounding heart, and high or low blood pressure.  The examiner 
evaluated the Veteran's skin, lymphatics, and heart as 
clinically normal, and his blood pressure reading while 
sitting was 138/72.  The examiner ultimately found the 
Veteran qualified for enlistment.

Service treatment records show that the Veteran was seen on 
multiple times for various other complaints, but there was no 
reference to skin, hypertension, or heart problems.

During the Veteran's military separation examination in July 
1973, the Veteran's blood pressure reading while sitting was 
128/80.  The Veteran's skin, lymphatics, and heart (thrust, 
size, rhythm, and sounds) were clinically evaluated as 
normal.  

The Veteran's VA and private medial records document that the 
Veteran has been diagnosed with skin disabilities, a cyst, 
and hypertension.  The Veteran stated in March 2009 that he 
received private treatment for his high blood pressure since, 
and that he had high blood pressure years before 1994, but 
that he was not aware of what high blood pressure was.  A May 
2004 Vet Center form documents that the Veteran stated that 
he began taking medication for high blood pressure in 1999.  
A private treatment record from June 2007 documents that the 
Veteran complained of a large lump on his upper back that had 
been growing slowly for the past twelve years.  A private 
treatment record from November 2007 documents that the 
Veteran had a cyst removed from his back.  None of the VA or 
private medical records address the etiology of the Veteran's 
claimed skin disabilities, cyst, or hypertension.

The Veteran was afforded a VA fee basis examination for his 
claimed rash on his back and face in April 2005.  During the 
examination, the Veteran reported that his condition had 
existed since 1977.  He reported experiencing symptoms of 
itching and shedding, and that the symptoms occurred 
intermittently, as often as twice a week, with each 
occurrence lasting two days.  He reported twenty attacks 
within the past year.  The Veteran denied receiving any 
treatment for his skin condition during the previous twelve 
months.  Examination of the Veteran revealed signs of skin 
disease located on his face, back, knees, left hand 
interdigital with exfoliation, crusting, and hypopigmentation 
of more than six square inches.  The examiner found no 
ulceration, tissue loss, induration, inflexibility, 
hyperpigmentation, abnormal texture, or limitation of motion.  
The skin lesion coverage of the exposed area was 70 percent.  
The skin lesion coverage relative to the whole body was 12 
percent.  The examiner determined that the skin lesions were 
not associated with systemic disease, and that they did not 
manifest in connection with a nervous condition.  The 
examiner diagnosed the Veteran with eczema on his back and 
phototoxic dermatitis.  The examiner stated that the eczema 
had subjective factors of redness and peeling and objective 
factors were scaly rash.  The examiner stated that the 
phototoxic dermatitis had subjective factors of redness and 
peeling and objective factors were shiny, thick, skin, and 
redness.  The examiner also stated that the silver 
exfoliation on the Veteran's knees and left hand interdigital 
was consistent with psoriasis, and that it may indicate a 
late sequelae of chemical dermatitis related to his facial 
and back condition.

Although the Veteran attempts to link his current skin 
disabilities, a cyst, and hypertension to service, as a 
layperson, he is not competent to opine on medical matters 
such as the etiology of medical disorders.  The record does 
not show, nor does the Veteran contend, that he has 
specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements as to etiology are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  To the extent the Veteran intends to 
suggest that he has had skin disabilities, a cyst, and 
hypertension since service, the Board finds his account to be 
inconsistent with the other evidence of record, including the 
negative separation examination, the Veteran's report of skin 
disabilities since 1977, and the length of time between 
active duty and the Veteran's first medical treatment for 
hypertension in approximately 1994.  The lack of any post-
service medical records documenting the Veteran's claimed 
disabilities until many years after leaving active duty is 
probative to the issue of chronicity of the disabilities.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

As previously noted, the Veteran's VA and private medial 
records do not address the etiology of his claimed skin 
disabilities, cyst, or hypertension.

In sum, there is no competent post-service evidence linking 
any skin disability, cyst, or hypertension to service.  In 
view of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for skin disabilities, a cyst, and 
hypertension.  The Board has considered the Veteran's 
statements, but the Board is unable to find that these 
statements are sufficient to place the negative evidence and 
the positive evidence in a state of equipoise.  Consequently, 
the benefit-of-the-doubt rule does not apply, and service 
connection for skin disabilities, a cyst, and hypertension is 
not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Increased Rating

Briefly, the Veteran contends that the severity of his 
service-connected PTSD and bilateral hearing loss warrant 
higher disability ratings.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

I.  PTSD

The present appeal involves the Veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Historically, service connection was 
granted for the Veteran's PTSD in a September 2005 rating 
decision and assigned a 30 percent disability rating, 
effective September 1, 2004.

The Veteran's service-connected PTSD has been rated by the RO 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this regulatory provision: a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 50 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability rating is warranted if the Veteran 
experiences occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The Board recognizes that the Court in Mauerhan v. Principi, 
16 Vet. App. 436 (2002), stated that the symptoms listed in 
VA's general rating formula for mental disorders are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the Veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination.  38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995); 38 C.F.R. § 
4.130.  According to the DSM-IV, a GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g. speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family, and is 
unable to work).

VA treatment records document that the Veteran has been 
diagnosed as having PTSD and treated for his disability on 
numerous occasions.  The Veteran was assigned several GAF 
scores between 50 and 58 during the time period from August 
2004 to April 2008.  During an August 2004 PTSD evaluation, 
the Veteran reported experiencing extensive PTSD 
symptomatology.  The Veteran reported experiencing images of 
his in-service traumatic event approximately three to five 
times per week.  He reported having dreams of Vietnam, that 
he would break out in sweat and have an increased heart rate, 
and that his dreams involved running out of ammunition for 
his fellow soldiers that he was resupplying.  He reported 
that while at work he would be doing a particular task and 
yell "move," as if he was back in Vietnam.  The Veteran 
reported becoming emotionally upset when he was reminded of a 
traumatic event, and that he often gets depressed watching 
movies when he is reminded of something he saw in Vietnam.  
He reported being less interested in participating in things, 
such as social gatherings, and also avoids events for fear of 
discussing his trauma.  The Veteran reported feeling detached 
from others, and according to the Veteran's spouse, he tends 
to isolate from his family members often.  The Veteran's 
spouse further reported that the Veteran was very cold and 
unable to show any kind of affection towards her or their 
children.  The Veteran reported sometimes having a very 
pessimistic view of his future.  The Veteran's spouse 
reported that the Veteran had irritability or outbursts of 
anger, including being verbally abusive.  The Veteran 
reported difficulty concentrating and that he easily forgets 
things and is unable to focus.  He reported hypervigilance 
and an exaggerated startle response.  The clinician stated 
that although the Veteran had been able to maintain past 
employment for long periods of time, it was probably due to 
the fact that he was working the night shift and had minimal 
contact with other people, which helped him to contain his 
symptoms in a rather productive way.  The clinician stated 
that the Veteran had somewhat of a tendency to present 
himself in a favorable light by having a reluctance to 
admitting some faults and a tendency to minimize certain 
problems; therefore, some of the results on the testing might 
tend to be a minimization of the symptoms.  The clinician 
diagnosed the Veteran with chronic PTSD, and assigned a GAF 
score of 50.

The Veteran was afforded a VA fee basis examination in May 
2005.  During the examination, the Veteran reported that his 
symptoms began over 32 years ago.  The Veteran reported that 
his PTSD affects his sleeping, both getting to sleep and 
staying asleep, and that he experiences dreams of violence.  
He reported trying to avoid large areas and crowds.  The 
Veteran reported being married, that he is supportive, but 
that they are not that close.  He reported that he does not 
have very good communication with his four children.  The 
Veteran did not list any major social function changes.  The 
examiner stated that the Veteran was a reliable historian, 
and oriented to time, place, person, and purpose of the 
interview.  The examiner described the Veteran as clean, 
neatly, and appropriately dressed, and that his behavior was 
appropriate throughout the interview, and he maintained good 
eye contact.  The Veteran's affect was adequate in range and 
intensity, and was appropriate to thought content.  The 
Veteran's mood was described as euthymic.  The Veteran did 
not complain of impulse control and reported that he did not 
believe his irritability affected his motivation or mood.  
The Veteran's communication was easy and open, his speech was 
spontaneous and coherent, there was no blocking or flight of 
ideas, and there was no circumstantial or pressured speech.  
The Veteran's answers to questions were logical and relevant.  
The Veteran did not provide a history of panic attacks, but 
reported some increased tension and anxiety in public and in 
open spaces, which have been present since he returned from 
Vietnam.  The Veteran denied a history of delusions and 
hallucinations, and there was no indication of either during 
the interview.  The Veteran denied obsessional rituals.  The 
Veteran's thought processes were organized and goal directed.  
The Veteran did not have loosening of associations or 
autistic logic.  The Veteran's judgment was good, his 
abstract thinking was mildly impaired, as he made slightly 
abstract answers to some proverbs but not to others, and his 
answers to similarities were all concrete.  The Veteran's 
remote and recent memory was good, but his recall was 
impaired, as he remembered only one item after five minutes.  
The Veteran had no indication of either suicidal ideation or 
homicidal ideation.  The examiner found the Veteran to be 
mentally able to manage any benefit payments on his own best 
interest.  The examiner stated that the Veteran had no 
difficulty performing the activities of daily living, no 
difficulty at understanding commands, and that he did not 
appear to pose any threat or persistent danger of injury to 
himself or others.  The examiner found the Veteran to have 
difficulty establishing and maintaining effective work and 
social relationships.  The examiner diagnosed the Veteran 
with moderate and chronic PTSD, and assigned a GAF score of 
48.

A VA psychotherapy note from April 2006 documents that the 
Veteran was seen for many issues, including: anxious mood, 
depressed mood, sleep problems, combat trauma, intrusive 
memories, nightmares, anger management difficulty, 
irritability, memory/concentration problems, marital strain, 
and health problems.  The Veteran reported feeling sad, 
irritable, and anxious.  The psychologist described the 
Veteran's posture as restless, eye contact as intermittent, 
and grooming as normal.  The Veteran's affect was sad, 
irritable and anxious; his range was constricted and 
intensity was blunted.  The Veteran's insight and judgment 
were both adequate.  The psychologist diagnosed the Veteran 
with chronic PTSD, and assigned a GAF score of 50.

In March 2009, the Veteran was afforded another VA 
examination.  The Veteran's thought processes were logical 
and goal-directed.  The Veteran reported intrusive thought 
and memories fairly often, although not constantly.  The 
Veteran's spouse reported that the Veteran talks about the 
friends he had in Vietnam a lot, which is upsetting to the 
Veteran.  The Veteran denied delusions, hallucinations, and 
suicidal or homicidal thoughts, ideas, plans, or intent.  The 
Veteran had good eye contact.  The Veteran was able to 
maintain minimal personal hygiene and other activities of 
daily living were adequately maintained.  The Veteran was 
generally oriented to person, place, and time.  His short 
term memory was problematic and appeared to be secondary to 
functional factors; his long term memory was grossly intact.  
The Veteran reported some obsessive or ritualistic behavior, 
including: worrying about friends from Vietnam, thinking 
about perimeter duty, and keeping the blinds open in order to 
monitor the outside.  The Veteran's rate and flow of speech 
were normal.  The Veteran denied panic attacks.  The examiner 
found that depression and anxiety were both prominently 
present and were present on a continuous basis.  The 
Veteran's impulse control was adequate but problematic, as he 
was angry and irritable, and can be moody and get angry at 
the drop of a hat.  The Veteran reported usually getting 
approximately six hours of generally good sleep per night.  
The examiner found the Veteran's social and interpersonal 
relationships to be marked by isolation, avoidance, anger, 
and irritability; his recreational and leisure pursuits were 
extremely limited.  The examiner stated that the Veteran's 
PTSD signs and symptoms result in deficiencies in most areas, 
with his school, family relations, judgment, thinking, and 
mood being the most problematic, but that he has done well 
with work.  The examiner diagnosed the Veteran with PTSD, and 
assigned a GAF score of 50.  The examiner stated that the 
Veteran's GAF score was suggestive of serious problems in 
most major life areas.  The examiner stated that the Veteran 
was managing his work reasonably well in part because he can 
work on his own and away from others; however, 
interpersonally, socially, and vocationally, there are 
serious problems.  The examiner stated that the Veteran's 
PTSD symptoms required that he take continuous medication, 
and that socially he was extremely limited, often to the 
point of being isolative.  The examiner found that the 
Veteran was doing pretty much about the same as during his 
May 2005 examination, given that the Veteran was seen as 
having serious problems at that time with a GAF score of 48.

The Veteran, his spouse, and their children have submitted 
multiple statements regarding the Veteran's PTSD and his 
symptoms.  The statements reflect how the Veteran's PTSD 
affects his daily living and their relationships.

The evidence in this case shows that the Veteran exhibits 
several symptoms listed under the criteria for a 30 percent 
rating, several which are listed under the criteria for a 50 
percent rating, and a few which are listed under the criteria 
for a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  For example, the Veteran's symptoms listed under 
the criteria for a 30 percent rating include: depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, and mild 
memory loss.  The Veteran's symptoms listed under the 
criteria for a 50 percent rating include: impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  Although the Veteran was found to have 
deficiencies in family relations and school, his PTSD is not 
manifested by deficiencies in most areas, and his symptoms 
are not represented by the ones listed under the criteria for 
a 70 percent rating.

The Board recognizes that the Veteran has been assigned 
numerous GAF scores between 48 and 58, which are indicative 
of both moderate and severe symptoms.  A GAF score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
Significantly, the Board notes that both the May 2005 and 
March 2009 examiners found the Veteran's PTSD to be 
manifested by serious symptoms.  Nevertheless, the Board 
notes that a GAF score reflects merely an examiner's opinion 
of functioning levels and in essence represents an examiner's 
characterization of the level of disability that by 
regulation is not, alone, determinative of the appropriate 
disability rating.  See Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  It is noted that a disability rating depends on 
evaluation of all the evidence, and an examiner's 
classification of the level of a psychiatric impairment, by 
words or by a GAF score, is to be considered but is not 
determinative of the percentage disability rating to be 
assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  

In this case, the Board finds that the record satisfactorily 
indicates that the Veteran's overall PTSD symptomatology 
reported in the competent evidence is essentially consistent 
with the types of symptoms listed for a 50 percent rating.

After carefully reviewing the totality of the evidence and 
with consideration given to 38 C.F.R. § 4.7, the Board 
believes that the criteria for entitlement to a disability 
evaluation of 50 percent, but no higher, for the Veteran's 
service-connected PTSD have been met.

Under the circumstances, the Board believes that a 50 percent 
disability rating is warranted during the entire period 
contemplated by the appeal; that is, from September 1, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

To be assigned a rating in excess of 50 percent, the Veteran 
must suffer from occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
inability to establish and maintain effective relationships.  
A higher rating is also warranted when the Veteran suffers 
from total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Based on a thorough review of the medical evidence of record, 
the Board must conclude that the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas so to warrant a 
disability rating of 70 percent or 100 percent.  The overall 
objective medical evidence of record showed that the Veteran 
did not exhibit deficiencies in most areas outlined as 
samples of the types of symptoms which would warrant a 70 
percent rating.  The Board notes there is no persuasive 
evidence of obsessional rituals which interfere with routine 
activities.  There is no showing that the Veteran's speech is 
intermittently illogical, obscure or irrelevant.  It does not 
appear that he suffers near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively.  There is also no persuasive 
evidence of spatial disorientation, or neglect of personal 
appearance and hygiene.

Although the evidence shows that the Veteran's PTSD symptoms 
have historically included aggressiveness, suicidal thoughts, 
and violence, the Veteran denied current manifestations of 
these symptoms.  Significantly, the May 2005 examiner 
commented that the Veteran did not appear to pose a threat of 
persistent danger or injury to himself or others.  Further, 
his PTSD does not affect his ability to function 
independently.  As noted in the medical evidence, the Veteran 
has been married for many years, is able to perform basic 
activities of daily living, and is able to maintain 
employment.  Moreover, the medical evidence does not show 
that the Veteran's speech was illogical, obscure or 
irrelevant.  He was always alert and oriented to place and 
person.  There is no evidence of persistent delusions or 
hallucinations to warrant a higher rating.  Thus, again, the 
objective characteristics described do not meet the criteria 
for a 70 percent or 100 percent disability rating.

The Board ultimately finds that the Veteran's PTSD symptoms 
do not result in a disability picture which more nearly 
approximates the criteria for either a 70 percent or 100 
percent rating under Diagnostic Code 9411.  As such, a rating 
in excess of 50 percent for service-connected PTSD is not 
warranted.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) and 38 
C.F.R. § 4.3, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a disability rating in excess of 50 
percent. 

The Veteran may always initiate a claim for an increased 
rating in the future if there is an increase the severity of 
his PTSD.

II.  Bilateral Hearing Loss

The present appeal involves the Veteran's claim that the 
severity of his service-connected bilateral hearing loss 
warrants a higher disability rating.  Historically, service 
connection was granted for the Veteran's bilateral hearing 
loss in a June 2005 rating decision and assigned a 
noncompensable disability rating, effective September 1, 
2004.

The Veteran's service-connected bilateral hearing loss has 
been rated by the RO under the provisions of 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Evaluations of bilateral hearing 
loss range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by a 
controlled speech discrimination test (Maryland CNC) and the 
average hearing threshold, as measured by puretone 
audiometric tests at the frequencies of 1,000, 2,000, 3,000 
and 4,000 Hertz.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I, for essentially normal 
hearing acuity, through level XI for profound deafness.  An 
examination for hearing impairment for VA purposes must be 
conducted by a State-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Further, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b).  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. 
§ 4.85(d).  Table VII, (Percentage Evaluations for Hearing 
Impairment) is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poor hearing.  The percentage evaluation is 
located at the point where the rows and column intersect.  
38 C.F.R. § 4.85(e).  

VA regulations also provide that in cases of exceptional 
hearing loss, when the puretone thresholds at each of the 
four specified frequencies (1,000, 2,000, 3,000 and 4,000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  The provisions of 
38 C.F.R. § 4.86(b) further provide that, when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  

The Veteran was afforded a VA fee basis examination in April 
2005.  During this examination, the Veteran reported 
difficulty hearing in noisy situations.  The Veteran's word 
recognition scores using the Maryland CNC Test were 92 
percent for the right ear and 96 percent for the left ear.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
20
55
LEFT
15
20
25
50

Average puretone thresholds were 28 bilaterally.  The 
examiner diagnosed the Veteran with bilateral high-frequency 
sensorineural hearing loss.

During this examination, neither of the Veteran's ears met 
the criteria for exceptional hearing loss as defined by 38 
C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 
to the audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 
4.85 by intersecting vertical column I with horizontal row I.

In March 2009, the Veteran was afforded another VA 
examination.  The Veteran's word recognition scores using the 
Maryland CNC Test were 96 percent for the right ear and 94 
percent for the left ear.

The audiological assessment showed puretone thresholds, in 
decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
20
20
50
LEFT
10
20
25
60

Average puretone thresholds were 25 in the right ear and 29 
in the left ear.  The examiner diagnosed the Veteran with 
moderate sensorineural hearing loss in the right ear at 4000 
Hertz and a moderately severe sensorineural hearing loss in 
the left ear at 4000 Hertz.

During this examination, neither of the Veteran's ears met 
the criteria for exceptional hearing loss as defined by 38 
C.F.R. § 4.86.  Application of Table VI from 38 C.F.R. § 4.85 
to the audiologic measurements established entitlement to a 
noncompensable percent rating from Table VII of 38 C.F.R. § 
4.85 by intersecting vertical column I with horizontal row I.

The Board acknowledges the statements made by the Veteran 
regarding the impact that his hearing loss has had on 
activities of daily living.  The Board notes that 38 C.F.R. 
§ 4.86(b) appears to be designed to remedy such a problem.  
This provision compensates for a pattern of hearing 
impairment that is an extreme handicap in the presence of any 
environmental noise and appears to acknowledge that a speech 
discrimination test conducted in a quiet room with 
amplification of sound does not always reflect the extent of 
impairment experienced in the ordinary environment.  See 64 
Fed. Reg. 25203 (May 11, 1999).  The Veteran's audiometric 
test results have not met the criteria set forth in 38 C.F.R. 
§ 4.86(b); therefore, the Board has not applied this 
provision.

In sum, applying the criteria found in 38 C.F.R. §§ 4.85 and 
4.86 at Tables VI and VIA yields a numerical designation of I 
for the right ear and I for the left ear, which establishes 
entitlement to noncompensable rating.  Resolving all doubt in 
the Veteran's favor, the Board further finds that the 
noncompensable rating is warranted during the entire period 
contemplated by this appeal; that is, from September 1, 2004.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
compensable disability rating.  The Veteran may always 
initiate a claim for an increased rating in the future if 
there is an increase in his hearing loss disability.  

III.  Extraschedular Rating

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disabilities on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Codes 6100 and 9411.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  For these reasons, referral for extraschedular 
consideration is not warranted. 


ORDER

Entitlement to service connection for hypertension is not 
warranted.  

Entitlement to service connection for skin disability, 
including eczema, phototoxic dermatitis, sequelae of chemical 
dermatitis with silver exfoliation, and a cyst is not 
warranted.

Entitlement to a 50 percent disabling rating (but no higher) 
is warranted for PTSD, effective from September 1, 2004.  To 
this extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.

Entitlement to a compensable disability rating for bilateral 
hearing loss is not warranted.





____________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


